Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 1-21 are currently pending and presented for examination on the merits.
The species election has been withdrawn. 
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1-21 are allowed.
Terminal Disclaimers
The terminal disclaimers for US 10,946,001 has been filed and approved on July 12, 2021.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on March 15, 2021 and June 10, 2021 have been received and considered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nagpal et al. (US2009/0209601A1) teaches methods of treating and preventing osteoarthritis by administration a therapeutic effective amount of RXR agonist, wherein the RXR agonist is 9-cis retinoic acid, phytanic acid, 6-[1-(3,5,5,8,8-pentamethyl-5,6,7,8-tetrahydronaphthalen-2-yl) cyclopropyl] pyridine-3-carboxylic acid or 4-[1-(5,6,7,8-tetrahydro-3,5,5,8,8-pentamethyl-2-naphthalenyl)ethyl]benzoic acid. However, the Nagpal et al. does not teach or suggest treating autoimmune arthritis by administration of RXR agonist encompassed by the claims. 
Further, Duarte et al. (submitted in Applicant’s IDS) demonstrates modulation of the immune system in inflammatory arthritis promotes differentiation of Treg cells and inhibit differentiation of TH17 cells. In addition, Duarte et al. shows that therapeutic strategies leading to synovial accumulation of Treg cells and reduction of Th17 are capable of protecting from onset of autoimmune arthritis. 

payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance”.
Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627